LEE, Circuit Judge.
Petitioners are the transferees of the assets of Quintana Petroleum Company, which was dissolved and liquidated in 1938. If Quintana Petroleum Company was liable for the 1937 tax deficiency assessed against it, then petitioners’ liability as transferees is conceded. Upon motion and order filed and entered in the record in this case, it is provided that the decision of this Court in the case of Quintana Petroleum Company v. Commissioner of Internal Revenue, 143 F.2d 588, shall be the decision in each of these cases, but that separate judgments shall be entered.
Upon the authority of Quintana Petroleum Company v. Commissioner of Internal Revenue, 5 Cir., 143 F.2d 588, the decisions of the Board of Tax Appeals, 44 B. T.A. 624, are affirmed.